Title: Jefferson’s Attestation of Depositions, 22 March 1785
From: Jefferson, Thomas
To: 


Passy in the Kingdom of France to Wit.
In obedience to the Commission hereto annexed (in the absence of Thomas Barclay esq. therein also named), I have diligently examined his Excellency Benjamin Franklin, LeRay de Chaumont  and Bouchault on their respective oaths first taken before me on the interrogatories to the said commission annexed, and reduced the said examinations to writing in the preceding depositions; and I do hereby certify that the French copy of the letter shewn to the said Benjamin Franklin and LeRay de Chaumont and declared in their depositions to be a true translated copy of the original letter, is the translated copy to the commission annexed: I do further certify that a letter was produced to me, said to be the original of the translated copy before mentioned, which original letter is that which was exhibited to the several deponents, was declared by them to be of the writing and signature of the said Samuel Wharton, and is the one referred to in their depositions: of which same original letter I have made a copy and hereto annexed the same with the said depositions. Done at Passy aforesaid in the Kingdom of France this 22d. day of March in the y. of our 1. 1785. as Witness my hand and seal.
